United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-41621
                          Conference Calendar


GERMAN RODRIGUEZ,

                                      Plaintiff-Appellant,

versus

RAMONIA COLLINS, Correctional Officer III; SHIRLENE HASTY,
Sergeant; CYNTHIA CHOAT, Counselor Substitute I; CLIFTON
MATTOX, Disciplinary Captain,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                           USDC No. 9:02-CV-92
                          --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     German Rodriguez, Texas prisoner # 748574, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous.     He argues that his allegations established an Eighth

Amendment violation and that, even absent physical injury, he is

entitled to nominal and punitive damages, as well as declaratory

and injunctive relief.    He further asserts that the demotion in

his time-earning status implicated due process protections.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41621
                                -2-

     Rodriguez’s allegations established that Officer Collins and

Sergeant Hasty would not allow him to use the restroom for

several minutes.   As the district court determined, Rodriguez’s

allegations do not demonstrate that the defendants deprived him

“of the minimal civilized measures of life’s necessities.”

Palmer v. Johnson, 193 F.3d 346, 352 (5th Cir. 1999) (internal

quotation marks and citation omitted).    Although Rodriguez also

asserts that the defendants’ actions interfered with his medical

treatment, he fails to explain how not allowing him to go to the

restroom interfered with his taking blood pressure medicine.

Therefore, the district court did not abuse its discretion in

dismissing Rodriguez’s Eighth Amendment claim as frivolous.     See

Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir. 2001).

     Likewise, the district court did not abuse its discretion in

dismissing Rodriguez’s due process claim, as this court has

specifically held that a demotion in time-earning status does not

trigger due process protections.   Malchi v. Thaler, 211 F.3d 953,

959 (5th Cir. 2000).   Rodriguez’s argument that he is entitled to

nominal and punitive damages, as well as declaratory and

injunctive relief, need not be addressed, as that argument

relates to the district court’s alternative basis for dismissing

Rodriguez’s Eighth Amendment claim.

     The district court’s dismissal of the complaint as frivolous

counts as a “strike” for purposes of 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).
                           No. 03-41621
                                -3-

Rodriguez is WARNED that if he accumulates three strikes pursuant

to 28 U.S.C. § 1915(g), he may not proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   Id.

     AFFIRMED; SANCTION WARNING ISSUED.